Citation Nr: 1402934	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2011, the Veteran testified at a Board videoconference hearing before the undersigned at the RO; a transcript of that hearing is of record.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issue of entitlement to service connection for bilateral tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the April 2011 hearing and in an April 2011 signed written statement, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to service connection for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

During April 2011 hearing before the Board, the Veteran acknowledged that he was withdrawing his appeal for entitlement to service connection for bilateral hearing loss.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  In addition, the Veteran submitted a signed written statement indicating his intent to withdraw this appeal in April 2011.  Based on the foregoing, the Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

A review of the claims file reveals that further development on the matter of entitlement to service connection for bilateral tinnitus is warranted.

Generally, to award entitlement to service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)). 

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In his September 2008 claim, the Veteran asserted that his tinnitus onset during active service in April 1967.  At that time, he has asserted that his tinnitus was the direct result of in-service noise exposure, indicating that he was exposed to various weapons fire while assigned as a medic for the firing range at Fort Campbell in Kentucky as well as with an infantry unit on exercises in Germany.  He reported that his ears would ring when returning to base after noise exposure during service.

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Med Spec (Medical Specialist) and that he underwent combat training.  Service treatment records did not reflect any complaints, findings, or diagnoses of tinnitus.  

In a February 2009 statement, a private audiologist, J. A. W., noted the Veteran's complaints of continuous tinnitus in both ears that began in service and continued to worsen over the years.  After diagnosing tinnitus and noting his review of the Veteran's history, the audiologist opined that it was more than likely that the Veteran's tinnitus was the result of his exposure to hazardous noise while in service.  In a later February 2009 statement, another private audiologist, L. L. I., noted the Veteran's complaints of constant, high-pitch ringing in both ears.  The audiologist discussed the Veteran's asserted in-service noise exposure at a rifle range and during training exercises without access to hearing protection as well as noted his post-discharge work history in sales and in the warehouse at Tinker Air Force Base with consistent use of hearing protection.  After diagnosing tinnitus and noting her review of the Veteran's service history, the audiologist opined that it was just as likely as not that at least some of the Veteran's tinnitus was the result of his exposure to hazardous noise while in service.

In his September 2009 substantive appeal, the Veteran reported that he received training on the firing line during service and reiterated that he was assigned duty on the firing line at times as a medic.  During his April 2011 hearing, the Veteran again indicated that he was a field medic and exposed to acoustic trauma from small arms fire, grenades, assimilators, and field ambulances as well as trucks during service.  While acknowledging that he did not complain of tinnitus when he left service, the Veteran commented that he had intermittent buzzing or ringing in his ears during service that grew worse and became constant after 30 years.  He discussed working in sales and in civil service with hearing protection in noise hazard areas after service.  The Board notes that there is no dispute that the Veteran is competent to report tinnitus symptoms he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In light of the cumulative record discussed above as well as the limited rationale provided in February 2009 private audiologist's opinions, the AMC should arrange for a VA medical opinion to clarify the etiology of the Veteran's claimed bilateral tinnitus on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for bilateral tinnitus.  If, after making reasonable efforts to obtain this information the AMC is unable to secure any of the identified records, the AMC must notify the Veteran and his representative and (a) identify the information the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain that information; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After obtaining records, to the extent available, schedule the Veteran for an appropriate VA examination to clarify the etiology of the Veteran's claimed bilateral tinnitus.  The claims file and all records on Virtual VA must be made available to the examiner for review in conjunction with the opinion, and the examiner must indicate in his or her report that the claims folder and any pertinent Virtual VA records were so reviewed.

Based on the Veteran's contentions, the examination, a review of the claims folder, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the diagnosed bilateral tinnitus is casually related to the Veteran's period of active service, to include asserted in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting in-service noise exposure, continuity of tinnitus since service, and a causal connection between his claimed bilateral tinnitus and service.  The examiner is also asked to address and reconcile the February 2009 private opinions of record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the development requested has been completed, the AMC must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the AMC must implement corrective procedures at once.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AMC must re-adjudicate the Veteran's claim of entitlement to service connection for bilateral tinnitus, taking into consideration all relevant evidence associated with the evidence of record since the August 2009 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


